Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         18-FEB-2021
                                                         08:02 AM
                                                         Dkt. 50 OGAC




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                  U.S. BANK NATIONAL ASSOCIATION
         AS TRUSTEE FOR CSMC MORTGAGE LOAN TRUST 2006-7,
                  Petitioner/Plaintiff-Appellee,

                                 vs.

                      WATOSHINA LYNN COMPTON,
                  Respondent/Defendant-Appellant,

                                 and

                    GABI A. BENGIS; RON SERLE;
            DEPARTMENT OF TAXATION – STATE OF HAWAI‘I,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIVIL NO. 17-1-0025(3))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner/Plaintiff-Appellee U.S. Bank National
Association as Trustee for CSMC Mortgage Loan Trust 2006-7’s
application for writ of certiorari filed on December 28, 2020,
is hereby accepted and will be scheduled for oral argument.        The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED:   Honolulu, Hawaiʻi, February 18, 2021.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                 2